The Chancellor.
The decree for divorce from the bond of matrimony prayed for in this cause, must be denied. There is no agreement between the allegata and the probata. The petition alleges acts of adultery committed by the defendant on two occasions in the city of New Brunswick; one, on or about the 1st of *311December, 1873, with a man whose name and aliases are given, and the others on or about the night of the 17th of January, 1874, at a fire engine house, with divers other persons, whose names are unknown to the petitioner. The proof is of adultery with a man, whose name is unknown to the witness, at the eounty jail in New Brunswick, in March, 1874, and of the same crime with a man, whose name is unknown to the witness, in January or February, 1874, in the court house yard, in that city. There is no proof whatever to sustain the charges made in the petition.